DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 4-5, 17-18, 20, 22-26, and 78-82 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claim 1, and 24-25 are amended.  Claims 2-3, 6-16, 19, 21, and 27-77 are cancelled.  Claim 82 is withdrawn.

Response to Amendment
	The amendments filed on 8 Jun. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112, second paragraph as being indefinite for failing to particularly point out is withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-5, 18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) and Narayanan et al. (J. Org. Chem.; published 1995) for the reasons cited in the Office action filed on 8 Dec. 2020.


s 1, 4-5, 17-18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) for the reasons cited in the Office action filed on 8 Dec. 2020.

Applicants Arguments
	Applicants assert that receptor binding is difficult to predict without testing of the relevant type of conjugate and its relevant receptor, which is absent from the prior art.  The combination as taught, i.e., targeting via glucose or octreotide, would not arrive at the claimed invention that delivers drugs via particular dyes of a particular core structure.  The claims are not directed to fluorescein-based drug conjugates delivered via fluorescein receptors.  Octreotide, a somatostatin analogue is not just a targeting ligand to allow dyes to reach cancer cells, but also a cancer drug, since its binding and blocking of the of the multiple somatostatin receptors has multiple effects some of which help certain cancer cells.  It is not clear how the prior art would be relevant.
	Shi (Oncology 2014) discloses as follows with regard to these dye receptors, namely OATPs.  Transmembrane movement of these dyes is thought to be mediated by OATPs, cell membrane channels mediating cellular transport of amphiphilic compounds.  OATPs play a key role in determining the specific uptake of NIR dyes by cancer cells.  
	It is unclear how Chung’s listing of general target ligand options for those of the cyanine dyes that do not bind to their own receptor, and without any relevant data or other knowledge base, would establish adequate size and biodistribution of the resulting conjugates.
	Chung does not disclose which dyes of which structure may be able to successfully deliver drugs conjugated to dyes of such structure into cancer cells via their specific receptors and thus achieve a cytotoxic effect.  Chung’s dyes are unconjugated, thus attaching a cytotoxin and a linker forming a different new entity would influence its delivery and toxicity behavior upon 
	Liu cannot close the gap because Liu’s conjugates do not comprise any relevant dyes and thus cannot bind to any relevant dye receptors, thus switching glucose to a dye would influence their delivery and toxicity behavior when binding to and transporting via different receptors equally appears to lack support for a reasonable expectation of success. 
	As disclosed in the present specification and illustrated for IR-MUT1, in Figs. 14 and 15 which related to in vivo studies, a dye conjugate of the claimed core structure reduces the average tumor volume, but does not negatively affect body weight, in contrast to taxotere.  A 35 USC 103 inquiry is improper if it applies impermissible hindsight.

Applicant's arguments filed 8 Jun. 2021 have been fully considered but they are not persuasive. Chung discloses IR783 as an NIR cyanine dye that is selectively taken up by cancer cells.  At Fig. 14, IR783 showed preferential by cancerous (ARCaPM) but not normal (P69) cells in culture.  The uptake was completely abolished by bromosulfophthalein (BSP) (an organic anion transporter).  Again, at Figs. 12-19, IR783 showed tumor imaging.  It is clear from Chung that IR783 is a compound that selectively accumulates in certain cancer cells such that it enables imaging of the cancer cells in vitro and in vivo.  Note that the instant claims are not limited to in vivo application.  Chung teaches cyanine dye conjugates such as carbohydrate conjugates selectively attach to tumor cells.  At [0164], Chung teaches paclitaxel.  Instant Fig. 14 contains a comparison of IR-MUT1 (IR-783 conjugated to docetaxel) with IR-783.  At day 49, the tumor average volume was over 300 mm2 for IR-783 treated mice and the average tumor volume was about 50 mm2 for IR-MUT1 treated mice.  IR-MUT1 contains a cytotoxic agent, docetaxel, and so Fig. 14 shows that IR-MUT1 selectively delivered docetaxel to tumor cells in mice.  However, the ability of IR-783 to selectively target tumor cells has already been taught by .  
	Applicants have not pointed to anything in Chung teaching or suggesting that IR-783 cannot be modified by attachment of a linker and cytotoxic agent such that uptake in cancer cells would not be completely abolished organic anion transporter.  Instead, Chung teaches and suggests that the structure of IR-783 can be varied widely. At [0005], [0010], claim 1, Chung teaches attachment of a –CO-N-hydroxysuccinimide group (NHS), which is a conjugation amenable functional group.  Chung teaches combining IR-783 with additional neoplastic agents such as paclitaxel.  Liu teaches the combination of paclitaxel with carbohydrate ligand that accumulates in cancer cells and Liu teaches that it is advantageous to conjugate paclitaxel to a targeting ligand by a succinic linker.  A recognized advantage is one of the strongest reasons to combine.  Liu teaches that the succinic linker conjugate therein 5 not only improved the pharmaceutical properties of paclitaxel, such as solubility and stability, but also enhanced the specific target delivery to MCF-7 cells without cytotoxicity against normal cell.  In view of Lui, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the paclitaxel in Liu by conjugated it to IR-783 using a succinic linker in order to gain the improved pharmaceutical properties and enhanced specific deliver to cancer cells. There would have been a reasonable expectation of success for the following reasons: (i) Liu teaches that paclitaxel is amenable to conjugation by a succinic linker, (ii) Chung suggests that IR-783 is amendable to conjugation, and (iii) Chung teaches that IR-783 selectively accumulates in cancer cells. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the conclusion of obviousness was solely taken from the teachings, suggestions, and motivations in Chung, Liu and Narayanan and not Applicants disclosure.  

Claims 1, 4-5, 18, 20-23, 25-26 and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Safavy et al. (J. Med. Chem.; published 1999) and Vlahov et al. (WO 20078/022494 A2; published 22 Feb. 2007) for the reasons cited in the Office action filed on 8 Dec. 2020.


Applicants Arguments
	The dye conjugates and the structural characteristic of the dye moiety as claimed were not known as a successful delivery system for cytotoxic cancer drugs.  Knowledge of such delivery via OATP-receptors, not bombesin-receptors, is lacking and can be gleaned only from the data and knowledge disclosed in the present application.  The present conjugates allow targeting of cancer drugs such as bombesin to cancer cells – they do not require bombesin for targeting.  None of the prior art documents relate to dye-conjugates of the core structure as claimed or their OATP receptors.  Claim 24 was amended to remove bombesin based cancer drugs.  Both Vlahov and Safavy are thus completely silent on delivery of cytotoxins via particular dyes and their OATP receptors, and thus do not appear to add anything of relevance that could contribute to provide a basis to form a reasonable expectation of success to use conjugates with dye moieties of the core structure as claimed for targeting of cytotoxic drugs

Applicant's arguments filed 8 Jun. 2021 have been fully considered but they are not persuasive for the reasons discussed above.  Chung teaches and suggests that IR-783 selectively accumulates in cancer cells due the organic anion transporters because Chung teaches that uptake was completely abolished by BSP (an inhibitor of organic anion transporters).  Chung teaches and suggests combining IR-783 with paclitaxel.  Liu teaches that it is advantageous to conjugate paclitaxel (cytotoxin) to a targeting agent.  Liu teaches engaging the C-2’ and C-7’ hydroxyl groups of paclitaxel with a functional group that collapses.  Safavy was relied on to teach conjugation of bombesin to paclitaxel.  It would have been obvious to a person of ordinary skill in the art at the time of invention to further conjugate bombesin to the IR-783-paclitaxel conjugate made obvious by Chung and Liu in order to gain the advantages of improved tumor targeting and enhanced cytotoxicity.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Cao et al. (Eur. J. Nucl. Med. Imaging; published 29 Mar. 2008; see attached 892) and Vlahov et al. (WO 2007/022494 A2; published 22 Feb. 2007).

	Chung et al. teach as discussed above and as discussed in the Office action filed on 8 Dec. 2020.  
	Chung et al. do not further teach a ligand which further comprises a ligand capable of recognizing tumor stroma such as a RGD peptide that recognizes cell surface integrin receptors.

	Cao et al. evaluation of biodistribution and anti-tumor effect of a dimeric RGD peptide-paclitaxel conjugate in mice (see title).  Cao et al. teach that the restricted expression profile and good accessibility of integrin ανβ3 make it an ideal target for drug delivery purposes.  Synthetic peptides containing RGD motif could specifically interact with integrin ανβ3, making them suitable for integrin ανβ3-targeted delivery (see pg. 1490).  Cao et al. teach an RGD2-PTX conjugate (see pg. 1490).  Cao et al. teach that integrin targeted delivery allows preferential cytotoxicity to integrin expressing tumor cells and tumor vasculature (see abstract).
	Vlahov et al. teach as discussed in the Office action filed on 8 Dec. 2020.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Chung et al. by further conjugating a RGD peptide capable of recognizing cell surface integrin receptors as taught by Cao et al. and Vlahov et al. because it would advantageously enable preferential cytotoxicity and imaging to intregrin expressing cells and tumor vasculature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618